ORDER
PER CURIAM.
Thomas Washington (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief because Movant’s trial counsel failed to present evidence of Movant’s mental health status and cognitive limitations in support of his motion to suppress statements he made to the police.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only; setting forth the reasons for this order pursuant to Rule 84.16(b). ■